DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06-23-2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/129704 A1 [English equivalent US 2016/0365604] hereinafter Mimura. 
Regarding Claim 1, Mimura teaches a solid electrolyte composition (paragraph 49) comprising: an inorganic solid electrolyte (sulfide or oxide-based inorganic solid electrolyte) (paragraphs 51-53); binder particles having an average particle diameter  of 10 nm or more (paragraph 177); and a dispersion medium (paragraphs 200-216), wherein the binder particles include a dispersant having a SP value of 10 or lower and a molecular weight of 1000 or higher, and a polymer (paragraphs 78-79, 104-105, 109, 119, 188). 
Regarding Claim 2, Mimura teaches that the binder comprises a polymer which is expected to have a SP value of 10.5 or higher (paragraph 79). 
Regarding Claim 3, Mimura teaches that a weight-average molecular weight of the dispersant is 1,000 or higher (paragraphs 109, 172). 
Regarding Claim 4, Mimura teaches that a content of the dispersant with respect to the binder particles is 80 mass % or less (paragraph 73, 173).
Regarding Claim 5, Mimura teaches that a glass transition temperature of the polymer is 30° C. or lower (paragraphs 75-76). 
Regarding Claims 6-7, Mimura teaches that the dispersant is a polymer dispersant (paragraph 79). 
Regarding Claim 8, Mimura teaches that the polymer includes at least one functional group selected from the group consisting of an acidic functional group, a basic functional group, a hydroxy group, a cyano group, an alkoxysilyl group, an aryl group, a heteroaryl group, and a hydrocarbon ring group in which three or more rings are fused (paragraphs 96-105).
Regarding Claim 9, Mimura teaches that the inorganic solid electrolyte is a sulfide-based inorganic solid electrolyte (paragraphs 54-56). 
Regarding Claims 10-15, Mimura teaches an all-solid state secondary battery and a method of manufacturing the battery (paragraph 9), the all-solid state secondary battery comprising a positive electrode active material layer, a solid electrolyte layer, and a negative electrode active material layer, wherein the solid electrolyte layer is formed of the solid electrolyte composition described above (paragraph 46). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729